DETAILED ACTION
This action is responsive to the application No. 16/585,683 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of the Species 1 described in Figs. 21A-21D in the reply filed on 12/23/2020 is acknowledged.  The Applicants indicated that claims 1-20 read on the elected species.  Accordingly, pending in this Office action are claims 1-20.25 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites the limitation: “a second fin structure protruding from a second isolation insulating layer disposed over the isolation insulating layer” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the isolation insulating layer” relates back to “a first isolation insulating layer” (line 3) or “a second isolation insulating layer” (line 8).
Claim 7 recites the limitation: “a second gate dielectric layer disposed over a second channel region of the fin structure” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the fin structure” relates back to “a first fin structure” (line 3) or “a second fin structure” (line 8).
Claim 7 recites the limitation: “a second gate electrode layer disposed over the gate dielectric layer” in line 12.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the gate dielectric layer” relates back to “a first gate dielectric layer” (line 5) or “a second gate dielectric layer” (line 10).

Claim 14 recites the limitation: “the lower and upper sidewall spacers”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0206956).

Regarding Claim 1, Kim (see, e.g., Figs. 13A-13B), teaches a semiconductor device, comprising:
a fin structure 101/153 protruding from an isolation insulating layer 105 provided over a substrate 100 (see, e.g., pars. 0065, 0092);
a gate dielectric layer 160 disposed over a channel region 153 of the fin structure 101/153 (see, e.g., par. 0101);
a gate electrode layer 170 disposed over the gate dielectric layer 160 (see, e.g., par. 0101); and
sidewall spacers 130 disposed over opposing side faces of the gate electrode layer 170 (see, e.g., par. 0071),
wherein:
the sidewall spacers 130 includes lower sidewall spacers 131 and upper sidewall spacers 133 vertically disposed on the lower sidewall spacers 131, and
the lower sidewall spacers 131 are made of a different insulating material than the isolation insulating layer 105 (see, e.g., pars. 0066, 0073).

Regarding Claim 2, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 13A-13B), teaches that the lower sidewall spacers 131 are made of a different insulating material than the upper sidewall spacer layers 133 (see, e.g., par. 0073).

Regarding Claim 3, Kim teaches all aspects of claim 2.  Kim (see, e.g., Figs. 13A-13B), teaches that the isolation insulating layer 105 is made of a different insulating material than the upper sidewall spacer layers 133 (see, e.g., pars. 0066, 0073).  

Regarding Claim 5, Kim teaches all aspects of claim 1.  Kim (see, e.g., Figs. 13A-13B), teaches that the gate dielectric layer 160 is disposed between the sidewall spacers 130 and the gate electrode layer 170.

Claim 6, 7, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerber (US 2015/0287809).

Regarding Claim 6, Kerber (see, e.g., Figs. 5, 7, 12), teaches, a semiconductor device, comprising:
a first fin field effect transistor (FinFET) 40 (see, e.g., Fig. 7B, FinFET in right region); and
a second FinFET 30 (see, e.g., Fig. 7B, FinFET in left region),
wherein:
a fin channel height of the first FinFET 40 is greater than a fin channel height of the second FinFET 30 (see, e.g., pars. 0004, 0077, 0086).

Regarding Claim 7, Kerber teaches all aspects of claim 6.  Kerber (see, e.g., Figs. 5, 7, 12), teaches that:
the first FinFET 40 includes:
a first fin structure 4B protruding from a first isolation insulating layer 12 provided over a substrate 10; and
a first gate dielectric layer 50 disposed over a first channel region of the fin structure 4B;
a first gate electrode layer 52 (i.e., gate electrode 52 in right region) disposed over the gate dielectric layer 50,
the second FinFET 30 includes:
a second fin structure 3B protruding from a second isolation insulating layer 20 disposed over the isolation insulating layer 12;
a second gate dielectric layer 50 disposed over a second channel region of the fin structure 3B; and
a second gate electrode layer 52 (i.e., gate electrode 52 in left region) disposed over the gate dielectric layer 50,
the fin channel height of the first FinFET 40 is measured from an interface between the first gate dielectric layer 50 and the first isolation insulating layer 12, and
the fin channel height of the second FinFET 30 is measured from an interface between the second gate dielectric layer 50 and the second isolation insulating layer 20.  

Regarding Claim 12, Kerber teaches all aspects of claim 7.  Kerber (see, e.g., Figs. 5, 7, 12), teaches that a top of the first fin structure 4B and a top of the second fin structure 3B are located at a same height.

Regarding Claim 13, Kerber teaches all aspects of claim 12.  Kerber (see, e.g., Figs. 5, 7, 12), teaches that a width of the first fin structure 4B is equal to a width of the second fin structure 3B (see, e.g., par. 0042).  

Regarding Claim 15, Kerber teaches all aspects of claim 7.  Kerber (see, e.g., Figs. 5, 7, 12), teaches that:
the first FinFET 40 further includes a first source/drain epitaxial layer 6A disposed on a source/drain region 4A of the first fin structure 4B (see, e.g., pars. 0066-0067),
the second FinFET 30 further includes a second source/drain epitaxial layer 5A disposed on a source/drain region 3A of the second fin structure 3B (see, e.g., pars. 0066-0067), and
the second isolation insulating layer 20 is disposed between the second source/drain epitaxial layer 5A and the first isolation insulating layer 12 along a vertical direction (see, e.g., Fig. 5C).  

Regarding Claim 16, Kerber teaches all aspects of claim 15.  Kerber (see, e.g., Figs. 5, 7, 12), teaches that:
6A is in contact with the first isolation insulating layer 12 (see, e.g., Fig. 5D), and
the second source/drain epitaxial layer 5A is in contact with the second isolation insulating layer 20 (see, e.g., Fig. 5C).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2010/0041198).

Regarding Claim 18, Zhu (see, e.g., Figs. 3-8), teaches:
a semiconductor static random access memory (SRAM), comprising a first pass-gate transistor 23, a second pass-gate transistor 23, a first pull-up transistor 23, a second pull-up transistor 23, a first pull-down transistor 13 and a second pull-down transistor 13, each of which is formed by a fin field effect transistor (FinFET) (see, e.g., par. 0041),
wherein:
a fin channel height of the FinFET of the first and second pull-down transistors 13 is greater than at least one of a fin channel height of the FinFET of the first and second pass-gate transistors 23 and a fin channel height of the FinFET of the first and second pull-up transistors 23 (see, e.g., pars. 0045, 0051, 0053).  

Regarding Claim 19, Zhu teaches all aspects of claim 18.  Zhu (see, e.g., Figs. 3-8), teaches:
a first isolation insulating layer 12 and a second isolation insulating layer 14 disposed over a part of the first isolation insulating layer 12,
wherein:
the first and second pull-down transistors 13 are disposed at an area where no second isolation insulating layer 14 is disposed, and
the first and second pull-up transistors 23 are disposed at an area where the second isolation insulating layer 14 is disposed over the first isolation insulating layer 12 (see, e.g., pars. 0041, 0045, 0051, 0053).  

Regarding Claim 20, Zhu teaches all aspects of claim 19.  Zhu (see, e.g., Figs. 3-8), teaches that the first and second pass-gate transistors 23 are disposed at the area where the second isolation insulating layer 14 is disposed over the first isolation insulating layer 12 (see, e.g., pars. 0041, 0045, 0051, 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0206956) in view of Xie (US 2014/0353734).

Regarding Claim 4, Kim teaches all aspects of claim 1.  Kim does not teach that the lower sidewall spacers 131 are made of at least one of SiCO and SiCON.  
Kim discloses the claimed invention except for the use of a silicon oxide layer, metal oxide layers such as a tantalum oxide layer, a titanium oxide layer, a hafnium oxide layer, a zirconium oxide layer, an aluminum oxide layer, a yttrium oxide layer, a niobium oxide layer, a cesium oxide layer, an indium oxide layer, an iridium oxide layer, a barium strontium titanate (BST) layer, and a lead zirconate titanate (PZT) layer instead of SiCO or SiCON for the lower sidewall spacers.  Xie (see, e.g., par. 0057), on the other hand, teaches that SiCO and silicon oxide are equivalent materials known in the art for their use as sidewall spacers.  Therefore, because these sidewall spacer dielectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute SiCO for silicon oxide since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 YSPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kerber (US 2015/0287809).

Regarding Claim 17, Kerber teaches all aspects of claim 6.  Kerber is silent with respect to the claim limitation that the fin channel height of the first FinFET 40 is 1.5 to 3 times the fin channel height of the second FinFET 30.  However, this claim limitation is merely considered a change in the fin channel height of the first and/or second FinFETs in Kerber’s device.  The specific claimed height, absent any criticality, is only considered to be an obvious modification of the fin channel height of the first and/or second FinFETs in Kerber’s device, as the courts have held that changes in height without any criticality, are within the level of skill in the art.  According to the courts, a particular height is nothing more than one among numerous heights that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed height, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed height in Kerber’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen height or upon another variable recited in a claim, the applicant must show that the chosen height is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814